EXHIBIT 10.5(j)
SECTIONS OF DIRECTOR POLICY
PERTAINING TO COMPENSATION
(As amended October 19, 2010)
This exhibit sets forth excerpts from the Director Policy of First Horizon
National Corporation of all sections in that Policy pertaining to compensation
of directors. Other sections of the Policy have been omitted.
I. STATEMENT OF POLICY
* * * * *
Compensation
          In addition to the other compensation set forth in this section,
outside directors will receive the cash compensation set forth in the table
below for their service as a director. Outside directors are not separately
compensated for Bank Board or Bank committee meetings except for those
infrequent meetings that do not occur jointly. Inside directors will receive no
compensation for board or committee membership, committee chairmanship or
attendance.

         
Annual Retainer
  $ 45,000  
Daily Board Attendance Fee
  $ 2,000  
Daily Committee Attendance Fees (non- chairperson committee members)
       
Audit
  $ 2,000  
All Other Committees
  $ 1,500  
Daily Committee Attendance Fees (committee chairpersons)
       
Audit and Credit Policy & Executive
  $ 5,000  
All Other Committees
  $ 4,000  
Outside Chairman of the Board*
       
Additional Annual Retainer
  $ 125,000  

 

*   An outside Chairman of the Board will receive the retainer shown above for
the outside Chairman of the Board in addition to the $45,000 annual Board
retainer, the daily Board attendance fee, and the grant of restricted stock
units (as set forth below) and will receive the daily Credit Policy & Executive
Committee attendance fee but will not receive any other committee attendance
fees.





--------------------------------------------------------------------------------



 



          Unless payment is deferred under a duly adopted Company plan or
agreement, the annual retainer will be paid quarterly in advance, and the
attendance fees will be paid following the meeting. Directors are permitted to
elect to defer into an interest-accruing account or the First Horizon National
Corporation Non-Qualified Deferred Compensation Plan or any other duly adopted
deferral plan, now existing or hereafter approved.
          To improve the directors’ knowledge and understanding of FHNC and FTB
and their markets, customers and officers and to enhance each director’s service
as a director of FHNC, FHNC’s non-employee directors are encouraged to become,
where practicable, members of one of FTB’s Regional Boards. A director who
becomes a member of a Regional Board shall not be compensated as a member of the
Regional Board but shall receive attendance fees for attendance at Regional
Board meetings (at the same rate as is paid for other Regional Board members,
not to exceed $500 per meeting) as part of his or her FHNC director
compensation. Such director shall report back to the FHNC Board regarding his or
her attendance at Regional Board meetings. Membership by an FHNC director on a
Regional Board is deemed by FHNC’s Board of Directors to be part of the FHNC
director’s service as a director of FHNC.
          In addition to retainer and attendance fees, non-employee directors
will receive an annual award of restricted stock units (“RSUs”) under the
Company’s 2003 Equity Compensation Plan, or any duly adopted successor plan.
Director RSUs: generally will be granted annually in April on the first trading
day which begins after the first trading-day session that follows the release of
quarterly earnings for the first quarter; will vest on the second Monday in
February following the grant; will be paid at vesting in shares of the Company’s
common stock only; will earn dividend equivalents that will cumulate and be paid
in cash at vesting; and will carry no voting or other rights associated with
actual stock. When vesting occurs, shares will be delivered reasonably promptly
thereafter but in no event later than March 14 following the vesting date. If a
director leaves the Board before vesting, the RSUs will be forfeited unless the
departure is due to death, disability, retirement, or change in control. The
number of director RSUs to be granted for any full-year grant will be determined
by dividing $45,000 by the fair market value of the Company’s common stock on
the grant date. If a new non-employee director joins the Board other than at an
annual meeting, he or she would be granted RSUs pro-rated for the number of
quarters remaining until the next annual shareholder meeting, starting with that
quarter in which the new director is appointed. For example, a new non-employee
director appointed in October would receive two-fourths of the usual annual
number of RSUs, granted in October one full business day following FHNC’s
earnings release and vesting the following year in February.
          From 2007 through March 2011, RSU grants will be phased in for each
director holding pre-2007 unvested restricted shares on a pro-rata basis as his
or her outstanding restricted shares vest. As a result of the phase-in during
this period, each director will have one of the following occur each year: 800
restricted shares will vest; or, a full grant of RSUs will vest; or, a
combination of restricted shares (less than 800) and RSUs (less than 100%) will
vest. For purposes of this paragraph, “800 restricted shares” and other similar
references mean the applicable number of shares before making any adjustment for
quarterly dividends paid in shares of common stock. Beginning in April 2011,
RSUs will be granted without regard to unvested restricted shares held.





--------------------------------------------------------------------------------



 



          For purposes of non-employee director equity-based awards:
“disability” means total and permanent disability; “retirement” means any
termination, not caused by death or disability, after the attainment of age 65
or ten years of service as a director of the Company; and, “fair market value”
and “change in control” have the meanings given in the plan under which the
award was granted.
          The foregoing equity-based awards are to be made automatically without
further action by the Board. However, in a particular case or circumstance, the
Board may change or make specific exceptions to any equity award otherwise
called for above. Directors may receive such other awards under the Company’s
2003 Equity Compensation Plan, or any duly adopted successor plan, as may be
approved by the Board. Perquisites and other benefits for non-employee directors
are to be provided or paid as approved by the Board.
* * * * *
Retirement
          Directors of FHNC or FTB shall be retired from the Board of Directors
in accordance with the applicable provisions of the Bylaws of FHNC or FTB as in
effect on the date hereof and as they may be amended from time to time.
II. IMPLEMENTATION OF POLICY
          This policy shall be implemented by the Chairman of the Board in
cooperation with the Nominating and Corporate Governance Committee of the Board
of Directors of FHNC and FTB. The Chairman of the Board may adopt appropriate
interpretations and procedures to assist in implementation of this Policy.
III. DELEGATION OF AUTHORITY
          The Chairman of the Board is delegated the authority to make
exceptions to any provision of this policy except the provisions dealing with
compensation and retirement. The Nominating and Corporate Governance Committee
is delegated the authority to make exceptions to any provision of this policy
except the provision dealing with retirement. Any exception to this policy shall
be reported to the Board at its next regularly scheduled meeting.

